NUMBER 13-08-00384-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE MARIO GILBERTO CANALES



On Petition for Writ of Mandamus. 



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam 


	Relator, Mario Gilberto Canales, filed a petition for writ of mandamus in the above
cause on June 13, 2008, arguing that the trial court abused its discretion in denying
relator's special appearance and plea in abatement in a divorce and child custody case. 
This Court requested and received a response from the real party in interest, Lizbeth
Riquelme, and further received a reply brief filed by relator.  
	The Court, having examined and fully considered the petition for writ of mandamus, 
response thereto, and the reply brief, is of the opinion that relator has not shown himself
entitled to the relief sought.  Accordingly, the petition for writ of mandamus is DENIED. 
See Tex. R. App. P. 52.8(a). 

								PER CURIAM

Memorandum Opinion delivered and filed
this 15th day of August, 2008.